Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the recitation of the limitations “…a plurality of organic light-emitting diodes (OLEDs)…a plurality of pixel circuits each configured to drive an OLED…with a processor, accessing one or more predefined lookup tables, decomposing image data into a plurality of binary subframes according to the one or more predefined lookup tables, and generating a binary subframe signal…activating, on the AMOLED display, an organic light emitting diode, based on a scan signal on the scan line and the generated binary subframe signal applied on the data line…wherein the on-duration correlates to a predefined luminance factor for the binary subframe in the plurality of binary subframes, and wherein the on-duration is dependent on the number of activated pixels of the binary subframe in the plurality of binary subframes, wherein the activated pixels are the AMOLED pixels for which the current is allowed to flow via the supply lines” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art (Weitbruch et al. (US 2009/0309902); Kim (US 2006/0061529); Lee et al. (US 2011/0292022); Hekstra et al. (US 2012/0019506); Ozaki (US 2003/0011553)) discloses a method comprising generating a binary subframe (See the Final Rejection dated 17 November 2020.), however, fail to teach of the specifically claimed features as highlighted above (See, for example, applicant’s argument on pages 5-7 of the response filed 15 January 2021.).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
19 January 2021